UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6770



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

CLAUDIO CAMPANELLA,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CR-92-444-A, CA-95-325-AM)


Submitted:   December 14, 1995            Decided:   January 4, 1996


Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Claudio Campanella, Appellant Pro Se. James L. Trump, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. United States v.
Campanella Nos. CR-92-444-A; CA-95-325-AM (E.D. Va. Apr. 26, 1995).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2